[Cite as Hinkston v. Dept. of Rehab. & Corr., 2010-Ohio-3743.]

                                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




MARK HINKSTON

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2008-09490

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On June 10, 2010, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2008-09490                 -2-                  JUDGMENT ENTRY

                                   _____________________________________
                                   CLARK B. WEAVER SR.
                                   Judge

cc:


Douglas R. Folkert                   Mark Hinkston, #545-518
Assistant Attorney General           878 Coitsville-Hubbard Road
150 East Gay Street, 18th Floor      Youngstown, Ohio 44505
Columbus, Ohio 43215-3130

MR/cmd
Filed July 20, 2010
To S.C. reporter August 11, 2010